DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12 April 2022 and 28 June 2022 have been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 03 May 2022, with respect to the rejection(s) of claim(s) 1-5 and 8 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshizumi (see below.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim  recites the limitation "the management terminal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims (…) are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yoshizumi et al. (US 2011/0058215 – hereinafter Yoshizumi; corresponds to EP 2 302 502, cited on the IDS filed 12 April 2020.)
Regarding claim 1, 
	Yoshizumi discloses an inkjet recording device management system [1 in figs. 1-2] for an inkjet recording device [6/12 in figs. 1-2] connected to a network [5/10 in figs. 1-2] and able to communicate with an external device [as seen in figs. 1-2], 
wherein the inkjet recording device is connected to a server [4/11 in figs. 1-3] that calculates parameter information of the inkjet recording device from various information received from the inkjet recording device and related to the inkjet recording device [paragraphs 0008, 0055-0065; claim 1], and 
the inkjet recording device receives the parameter information, calculated by the server, of the inkjet recording device, calculates running notice information of the inkjet recording device based on the parameter information, and displays the running notice information [through display device 11n in fig. 3; paragraphs 0008, 0041, 0055-0065, 0080-0090; claim 1.]

Regarding claim 2, 
	Yoshizumi further discloses wherein the various information of the inkjet recording device is setting value data, operation information data, regular replacement component information, and consumable information [paragraphs 0008, 0041, 0055-0065, 0080-0090; claims 1-12.]

Regarding claim 3, 
	Yoshizumi further discloses wherein the running notice information is a date and time of the occurrence of an abnormality/alarm, an operable time, and the number of times that printing has been performed before the occurrence of the abnormality/alarm [claim 1.]

Regarding claim 4, 
	Yoshizumi further discloses wherein the running notice information includes maintenance information of a regular replacement component [paragraphs 0055, 0062-0065; claim 1.]

Regarding claim 5, 
	Yoshizumi further discloses wherein the running notice information is displayed in accordance with a time based on a set display parameter, the number of iterations, and a display interval [paragraphs 0008, 0041, 0055-0065, 0080-0090; claims 1-12.]

Regarding claim 6, 
	Yoshizumi further discloses the inkjet recording device management system further comprising: 
a management terminal [15b in fig. 6; paragraph 0058]; 
an inkjet recording device serving as a master [main printer in figs.2,7 and 12]; and 
an inkjet recording device serving as a slave [sub-printer in figs. 2, 7 and 12], 
wherein the management terminal and the inkjet recording device serving as the master are connected to each other via a communication cable, the inkjet recording device serving as the master and the inkjet recording device serving as the slave are connected to each other via a communication cable [as seen in fig. 2], 
the management terminal receives the parameter information, calculated by the server, of the inkjet recording device and transmits the parameter information to the inkjet recording device serving as the master [paragraphs 0067-0072 and 0084], and 
the inkjet recording device serving as the master calculates running notice information of the inkjet recording device based on the received parameter information and transmits the running notice information to the inkjet recording device serving as the slave [paragraphs 0067-0072 and 0084.]

Regarding claim 7, 
	Yoshizumi further discloses wherein when an inkjet recording device serving as a first slave receives, from the inkjet recording device serving as the master or an inkjet recording device serving as a second slave, running notice information of the inkjet recording device, the inkjet recording device serving as the first slave transmits the running notice information of the inkjet recording device to an inkjet recording device serving as a third slave [paragraphs 0067-0072; the same teachings would apply to more than two sub-printers; paragraph 0055 teaches that the number of printers may change.]

Regarding claim 8, 
	Yoshizumi discloses an inkjet recording device [6/12 in figs. 1-2] connected to a network [5/10 in figs. 1-2] and able to communicate with an external device [as seen in figs. 1-2], 
wherein the inkjet recording device is connected to a server [4/11 in figs. 1-3] that calculates parameter information of the inkjet recording device from various information received from the inkjet recording device and related to the inkjet recording device [paragraphs 0008, 0055-0065; claim 1], 
the inkjet recording device comprises: 
a data input/output section [printer controller 12a in fig. 5] that receives and outputs data from and to an external [paragraphs 0044-0047]; 
a recording section [12c in fig. 5] that records various information of the inkjet recording device [paragraphs 0044-0047]; 
a parameter information analyzer [15 in fig. 5]; and 
a display/input section [11n in fig. 3], 
the parameter information analyzer calculates running notice information of the inkjet recording device based on the received parameter information [paragraphs 0008, 0055-0065; claim 1], and 
the display/input section displays the running notice information [paragraphs 0008, 0041, 0055-0065, 0080-0090; claim 1.]

Regarding claim 9, 
	Yoshizumi further discloses wherein the inkjet recording device is composed of an inkjet recording device serving as a master [main printer in figs.2,7 and 12] and an inkjet recording device serving as a slave [sub-printer in figs. 2, 7 and 12], 
the inkjet recording device serving as the master and the inkjet recording device serving as the slave are connected to each other via a communication cable [see fig. 2], 
the management terminal receives the parameter information, calculated by the server, of the inkjet recording device and transmits the parameter information to the inkjet recording device serving as the master [paragraphs 0067-0072 and 0084], and 
the inkjet recording device serving as the master receives the parameter information, calculated by the server, of the inkjet recording device, calculates running notice information of the inkjet recording device based on the parameter information, and transmits the running notice information to the inkjet recording device serving as the slave [paragraphs 0067-0072 and 0084.].

Regarding claim 10, 
	Yoshizumi further discloses wherein when an inkjet recording device serving as a first slave receives, from the inkjet recording device serving as the master or an inkjet recording device serving as a second slave, running notice information of the inkjet recording device, the inkjet recording device serving as the first slave transmits the running notice information of the inkjet recording device to an inkjet recording device serving as a third slave [paragraphs 0067-0072; the same teachings would apply to more than two sub-printers; paragraph 0055 teaches that the number of printers may change.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853